DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				13-20
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				11
New claims: 					None
Claims currently under consideration:	1-12
Currently rejected claims:			1-12
Allowed claims:				None

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10) in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that Applicant amended claim 11 to depend from claim 10 and requested that claims 1-12 be examined.  This is found persuasive because amended claim 11 now ultimately depends from amended claim 1.  Claims 1-12 will be examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 11 is objected to because component (e) should read as component (d).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires a weight ratio of maltose to maltodextrin in the formulation of claim 1.  However, claim 1 does not mention maltose or maltodextrin and claim 2 recites that maltose and maltodextrin are the carbohydrates for providing oxidative flavor stability and structure recited in claim 1.  Therefore, it is unclear if the maltose and maltodextrin recited in claim 3 are the carbohydrates for providing oxidative flavor stability and structure recited in claim 1 or if the maltose and maltodextrin recited in claim 3 are in addition to the carbohydrate(s) for providing oxidative flavor stability and structure recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bošković (US 5,124,162; IDS citation).
Regarding claim 1, Bošković teaches a carbohydrate-based (corresponding to carbohydrate substrate), flavor-containing granule formulation (corresponding to particles) comprising: (a) carbohydrates (corresponding to maltose and maltodextrin) (column 4, lines 49-63) for providing oxidative flavor stability (corresponding to prolonged shelf life without unacceptable oxidation) (column 5, lines 7-11) and structure (corresponding to matrix containing flavorant) (column 4, lines 49-55; column 7, lines 24-37); (b) a carbohydrate polymer as an emulsifier (corresponding to a gum and/or modified starch as a film-forming material) (column 4, lines 60-62); and (c) a flavor effective amount of one or more flavors (corresponding to the final product containing up to 50% flavorant) (column 6, lines 62-63).
Regarding claim 2, Bošković teaches the invention as described above in claim 1, including the granule formulation comprising maltose and maltodextrin for providing oxidative flavor stability (corresponding to prolonged shelf life without unacceptable oxidation) (column 5, lines 7-11) and structure (corresponding to matrix containing flavorant) (column 4, lines 49-55; column 7, lines 24-37).
Regarding claim 3, Bošković teaches the invention as described above in claim 1, including the formulation comprising 8.6% by weight maltose (corresponding to 10.6% high-maltose corn syrup containing 81% maltose) and 14.9% by weight maltodextrin (column 9, first through third rows in table for Example 4), disclosing a weight ratio of maltose to maltodextrin of 1 : 1.7, which falls within the claimed range.
Regarding claim 4, Bošković teaches the invention as described above in claim 2, including the formulation comprising 15.39% by weight maltose (corresponding to 19% high-maltose corn syrup containing 81% maltose) and 33% by weight maltodextrin (column 12, second and fourth rows in table for Example 11), meaning the two carbohydrates for providing oxidative flavor stability and structure are present at 48.39% by weight of the formulation, which falls within the claimed concentration.
Regarding claim 6, Bošković teaches the invention as described above in claim 2, including the formulation comprising 15.39% by weight maltose (corresponding to 19% high-maltose corn syrup containing 81% maltose) and 33% by weight maltodextrin (column 12, second and fourth rows in table for Example 11), which falls within the claimed concentrations.
Regarding claim 8, Bošković teaches the invention as described above in claim 1, including the at least one carbohydrate polymer as an emulsifier contains a modified starch (corresponding to a modified starch as a film-forming material) (column 4, lines 60-62).
Regarding claim 9, Bošković teaches the invention as described above in claim 1, including the at least one carbohydrate polymer as an emulsifier comprises 15-25% by weight of the formulation (column 8, lines 51-63), which falls within the claimed concentration.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US 2012/0231122; IDS citation).
Regarding claim 1, Tran teaches a carbohydrate-based (corresponding to the carbohydrate comprising 60-99.5% by weight of the encapsulating agent [0029]), flavor-containing (corresponding to the encapsulated producing comprising an active agent [0030], [0099]) granule formulation (corresponding to dry, free-flowing powder [0101]) comprising: (a) a carbohydrate (corresponding to gum arabic, polydextrose, short chain fructose oligosaccharide, and resistant maltodextrins [0013]) for providing oxidative flavor stability [0106] and structure (corresponding to the carbohydrates forming an encapsulating agent [0029]); (b) a carbohydrate polymer as an emulsifier (corresponding to gum ghatti, pectin, and gum arabic [0012]); and (c) a flavor effective amount of one or more flavors (corresponding to minimum 30% by weight content of active agent [0031], [0098]).
Regarding claim 7, Tran teaches the invention as described above in claim 1, including the formulation is non-cariogenic (Abstract).

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US 2003/0077378).
Regarding claim 1, Lou teaches a carbohydrate-based (corresponding to the matrix comprising about 25 to about 98 weight percent maltodextrin [0017]), flavor-containing granule formulation (corresponding to flavor encapsulate [0005]) comprising: (a) a carbohydrate for providing oxidative flavor stability and structure (corresponding to maltodextrin comprising an encapsulation matrix [0017] which prevents the volatilization of the encapsulated flavor [0028]); (b) a carbohydrate polymer as an emulsifier (corresponding to starches and modified starches [0020]); and (c) a flavor effective amount of flavors (corresponding to about 0.1 to about 20 weight percent of the flavor material [0008]).
Regarding claim 10, Lou teaches the invention as described above in claim 1, including the formulation further comprising additional emulsifiers [0022].

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou (US 2003/0077378) as applied to claim 1 above, as evidenced by Toth (US 2007/0184163).
Regarding claim 5, Lou teaches the invention as described above in claim 1, including the formulation further comprising 2% and 3% by weight (Table in [0034]) derivatized cellulose (corresponding to hydroxypropyl cellulose) [0007], which falls within the claimed concentration.  Since hydroxypropyl cellulose provides moisture resistance in flavor granules to keep them hard, discrete, and intact as evidenced by [0005] and [0013]-[0014] of Toth, the hydroxypropyl cellulose in the granules of Lou is an anti-caking agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2003/0077378) as applied to claim 10 above.
Regarding claim 11, Lou teaches the invention as described above in claim 10, including the formulation comprising: (a) about 25 to about 98 weight percent maltodextrin [0017] and about 1 to about 60 weight percent maltose [0021]; (b) about 5 to about 75 weight percent modified starch [0020], which overlaps the claimed concentration; (c) about 0.25 to about 2.5 weight percent of lecithin as an additional emulsifier [0022], [0040] which overlaps the claimed concentration, and (d) about 0.1 to about 20 weight percent of the flavor material, which overlaps the claimed concentration.  The combination of the disclosed amounts of maltodextrin and maltose overlaps the claimed concentration and overlaps claimed weight ratio of maltose to maltodextrin.  The selection of a value within the overlapping ranges renders the claim obvious.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lou (US 2003/0077378) as applied to claim 11 above, as evidenced by Toth (US 2007/0184163).
Regarding claim 12, Lou teaches the invention as described above in claim 11, including the formulation further comprising 2% and 3% by weight (Table in [0034]) derivatized cellulose (corresponding to hydroxypropyl cellulose) [0007], which falls within the claimed concentration.  Since hydroxypropyl cellulose provides moisture resistance in flavor granules to keep them hard, discrete, and intact as evidenced by [0005] and [0013]-[0014] of Toth, the hydroxypropyl cellulose in the granules of Lou is an anti-caking agent. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791